326 F.2d 974
UNITED STATES of America ex rel. Dominick CODISPOTI, Appellant,v.A. T. RUNDLE, Warden Eastern State Penitentiary.
No. 14651.
United States Court of Appeals Third Circuit.
Submitted January 6, 1964.
Decided January 22, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Alfred L. Luongo, Judge.
Dominick Codispoti, pro se.
James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa. (John F. Hassett, Asst. Dist. Atty., Arlen Specter, Asst. Dist. Atty., Chief, Litigation Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
We have considered the record and the briefs in this case and find no error in the denial of the appellant's petition for habeas corpus.


2
The judgment will be affirmed.